PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/653,390
Filing Date: 15 Oct 2019
Appellant(s): Becton, Dickinson and Company



__________________
Bret E. Field
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	While all claims have been appealed the Appellant focused on claims 1, 4, 21 and 22; therefore, the Examiner will primarily address the arguments pertaining to these claims. On pages 5-7, Appellant argues that the filters 321 and 323 do not contain a dried reagent and dye, however, these arguments were addressed in the Advisory Action mailed on 12/21/2021 in that the filter elements 331 and 333 and the chemistries for amplification/detection can be dried onto either of these filter elements is utilized instead.
	The first error that the Appellants allege in the Office Action is that filters (items 331 and 333) are not positioned in the opening of the strainer body (pages 7-8, specifically regarding claim 1). The examiner agrees that items 331 and 333 are not positioned directly in the opening of the strainer body, however, the claim as written is broad and therefore the opening in which the filter is positioned is open for interpretation. Currently the claim as written, only positively recites a body having an opening and the claim does not positively recite the liquid container having an open end. Therefore, the opening in which the filters are present can be either the opening in the body of the strainer or in the opening in the liquid container. As the claim can be interpreted in either fashion, the filters (items 331 and 333) are considered to be in the opening as claimed. Additionally, the recitation that the “filter positioned in the opening” can also be interpreted that the filter is positioned directly in front of the opening and can still be considered to be in the opening. For example, the phrase in the opening can be described as someone who is in the opening of the door and they are directly in front of the opening of the door and is considered to be in the opening. As such, the recitation that the filter is positioned in the opening is also appropriate to be interpreted that the filter being directly in front of the opening of the strainer body would also read on the specified limitation.  
	The second error that the Appellants allege in the Office Actions is that the cited art does not teach a body mated to the open end of the liquid container and having an opening (pages 9-11, specifically regarding claim 21). Firstly, the claim does not state at what point in time the body of the strainer has the opening and at what point the liquid container has the open end. As such, there is a point in time at which the body of the strainer has an opening and the liquid container having an open end before the device is assembled and before the membrane (item 334) and/or a sealed one-way valve is positioned between the two structures. As there is a point at which both the strainer body has an opening and the liquid container having an open end, the body, item 320 would read on the strainer body with an opening and liquid container, item 330, would read on the liquid container with an open end and thereby read on the instant limitations. Additionally, when the assembly is assembled together with the membrane and/or sealed one-way valve being present in the assembly, the prior art would still anticipate the claim. The Appellant point to the dictionary definition of open as meaning “being in a position or adjustment to permit passage,” however, this definition does not state that in order to be considered to be “open” the structure would always have to be in a “position or adjustment to permit passage.” Therefore, as long as there is a point in which the structure would permit passage, the prior art would anticipate the claim. At the point at which the membrane and/or sealed one-way valve is punctured/opened, the devices would be mated via that opening and open end. Lastly, the Appellant’s argue that the membrane is only pierced and/or the one-way valve is opened to allow flow of the liquid and all of the dried reagents would be resuspended and therefore Hicke would not have dried reagents in the alleged strainer. The membrane could be pierced at any point and the one-way valve can be opened at any point and therefore, they could be opened before the sample is added and therefore before the dried reagents are resuspended and therefore, the dried reagents would still be present. Additionally, the dried reagents are on the other side of the membrane/one-way valve and therefore the dried reagents would continue to be dry until the membrane is pierced and/or the one-way valve is opened and only then would be resuspended and therefore there would be a point in which there is an opening and an open end (according at Appellant’s argument) and the dried reagents being present on the filter.
	The third error that the Appellant’s allege in the Office Action is that there would be no motivation to include the dyes of Hicke on the filters of the first chamber (pages 12-13). The reference of Hicke is not being modified to include the dye on the filters of the first chamber as Appellants allege. Rather the reference of Hicke already teaches all of the limitations of the reagents and dye being on the filters of items 331 and 333 and as such is rendered as anticipated/obvious.
	The fourth error the Appellant’s allege in the Office Action is that there would be no motivation to modify Hicke such that the reagent compositions are positioned at distinct locations on a filter (pages 14-16, specifically regarding claim 4). Korpimaki teaches the concept of stabilizing the reagents by splitting them up and based upon this concept, one or ordinary skill in the art would have looked into separating the components and arrived at the claimed invention. The fact that Hicke does not teach that the reagents in use are unstable or in need of stabilizing does not prevent a secondary reference from teaching a reasoning as to why one of ordinary skill in the art would modify a reference and in this case Korpimaki provides this teaching and thus rendering the claim as obvious. The Examiner’s reasoning is not merely relying on the assertion that one could do the claimed element, as the reference of Korpimaki teaches the claimed subject matter and then provides the reasoning for combining of stabilizing the reagents by splitting them up. 
	The fifth error that the Appellant’s allege in the Office Action is that the filter of claim 4 has multiple dyes and that there is no objective reason that one of ordinary skill in the art would have modified Hicke to include multiple dyes. Claim 1 does state that “a dried reagent composition comprising a dye" and claim 4 states "two or more distinctly positioned dried reagent compositions. However, claim 4 does not provide antecedent basis of the “dried reagent compositions” back to the recited “dried reagent composition comprising a dye” as recited in claim 1, there is no “the” or “said” “dried reagent compositions” recited in claim 4. Rather, claim 4 generically recites “dried reagent compositions” and therefore does not mean the dried reagent compositions in claim 1. As such, the claim is interpreted to be that the “dried reagent composition comprising a dye” (recited in claim 1) is only one of the “dried reagent compositions” recited in claim 4, with at least one additional dried reagent composition, but with no qualification as to what is included in the dried reagent composition. Therefore, the dried reagents as disclosed in Hicke would anticipate the claimed two or more dried reagent compositions with only having one dye present.
	The sixth error the Appellant’s allege in the Office Action is that there would be no motivation to modify Hicke to include the element of a body mated to the open end of the liquid container and having an opening is not found persuasive. Hicke is not modified to include the element of a body mated to the open end of the liquid container and having an opening, rather the reference of Hicke already teaches all of these limitations and as such is rendered as anticipated/obvious.
	The balance of Appellant’s arguments are solely directed to alleged patentability based on claim dependency.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796       
                                                                                                                                                                                                 /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.